DETAILED ACTION
This action is in response to an RCE filed on October 25, 2022 for the application of Prakash et al., for a “Process alarm mapping and monitoring using artificial intelligence” filed on February 14, 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending in the application.
Claims 1, 8, and 15 have been amended.
Claims 1, 8, and 15 are rejected under 35 USC § 112.
Claims 1-20 are rejected under 35 USC § 103.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, lines 14-15, claim 8, lines 16-17, and claim 15, lines 19-20 recite the limitation “the alarming asset’s tag”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (U.S. PGPUB 20160378583) in view of Stein et al. (U.S. PGPUB 20130024835) and in further view of Joshi et al. (U.S. PGPUB 20180088565).

As per claims 1 and 8, Nakano discloses a system for improving emergency information delivery comprising:
at least one processor, at least one non-transitory processor readable medium with instructions stored thereon ([0047]-[0048]) configured and arranged to:
read asset data from a database ([0070], “database for saving the performance information”);
compare the asset data to one or more alarm limits; display alarm information when a primary asset's parameter exceeds the one or more alarm limits ([0116], “the evaluation of a relating threshold may be displayed together with an alert at the timing at which the administrator is notified of the alert when the performance value of a specific performance metric exceeds the threshold.”); and
determine secondary information to display in conjunction with the alarm ([0119]-[0120]) and (Figs. 11A-B);
wherein reading asset data includes reading asset data from not only the alarming asset's tag (Figs 19A-B), but tags associated with the asset ([0132], “In Step S910, the linkage determination processing refers to the service and I/O metric relationship table 234 for the record relating to the received service metric name, and acquires an I/O metric name 602.”);
wherein the system is configured to use an attribute map that includes one or more links between a primary asset and a secondary asset to determine which attributes should be included to display ([0151], “it is determined that the service metric and the infrastructure metric are linked with each other”) and (Figs. 5-6);
wherein the attribute map is used by the system to determine the information to display in conjunction with an alarm ([0089], “The service and infrastructure metric relationship table 233 stores a combination of the metrics having correlation.”) and (Figs. 5-6);
wherein the system is configured to use asset attribute dependencies ([0280], “The rule 1800 indicates that the event (conclusion event) of the THEN part 1812 is the cause of the failure when the event (conditional event) of the IF part 1811 is detected.”) and ([0284] and [0287]) to identify inputs to the process that may be a root cause of the alarm ([0265], “Further, the management software includes an analysis engine for analyzing causal relationships between the plurality of alerts that have occurred in the management target apparatus. When an alert occurs, the analysis engine starts the analysis based on an IF-THEN rule formed of a conditional expression defined in advance and an analysis result. The rule includes a conclusion event that can be a root cause and a conditional event group caused by the conclusion event when the conclusion event occurs.”);
Nakano fails to explicitly disclose a specific user receives a tailored alarm display.
Stein of analogous art teaches:
wherein the system is configured to identify a specific user within an organization ([0086], “the identities of personnel to whom the alert is to be sent would be determined by executing a query to business data service 442 (because roles and responsibilities of individuals associated with tenants are provided as attributes of the respective business objects).”);
wherein the specific user ([0083], “if a user is a loan officer considering a complex loan application, the user might have need, during the course of managing the case (the complex loan application), to conduct a review of certain specific regulations pertaining to the type of loan requested. The required content would be served up by content management server 444, and the user would not have to manually check to make sure she had the most current information. Desktop renderer 445 uses presentation models 412 to populate user interface 441 with user interface elements as designed in presentation builder 402. Similarly, report/dashboard server 446 uses report model 414 and dashboard model 415 to populate and render reports and dashboards via user interface 441.”) receives a tailored alarm display ([0086], “Alert service 448 has the role of providing alerts to users (via user interface 441, or via notification via email, short message service, instant messaging, or any other means known in the art) when configurable alert conditions are met.”) based on their role in the organization ([0086], “actual parameters used to send the requested alert are determined by alert service 447. For example, the identities of personnel to whom the alert is to be sent would be determined by executing a query to business data service 442 (because roles and responsibilities of individuals associated with tenants are provided as attributes of the respective business objects). In some cases, alerts are sent to staff of DCM platform 400 rather than personnel of any specific tenant; in such cases, configuration information required may be obtained either from business data server 442 or from runtime configuration server 430.”).
All of the claimed elements were known in Nakano and Stein and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art before the time of effective filing language to combine their methods. One would be motivated to make this combination for the purpose of providing a more efficient user experience (Stein, [0056]).
Nakano in view of Stein fails to explicitly disclose  to prioritize alarms for display.
Joshi of analogous art teaches wherein the system is configured to prioritize alarms for display in the order that they need to be addressed ([0058], “Also in some embodiments, the process parameters, alarms, etc., may be prioritized. For example, the server 150 may rank and/or assign priority levels to each of the process parameters, alarms, etc., on the screen display 260 according to importance to an operator, risk of a dangerous condition, or any other suitable metric.”).
All of the claimed elements were known in Nakano and Joshi and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art before the time of effective filing language to combine their methods. One would be motivated to make this combination for the purpose of providing an improved system performance evaluation display (Joshi, [0011]).

As per claim 2, Nakano discloses the system selects the secondary information to display based on one or more attributes of the primary asset ([0120]-[0136]).

As per claim 3, Nakano discloses the system selects the secondary information to display based on one or more attributes of one or more secondary assets ([0120]-[0136]).

As per claim 4, Nakano discloses the system selects at least part of the secondary information to display based on one or more links between one or more attributes of the primary asset and one or more attributes of a secondary asset; and wherein one or more links comprise at least one of correlation analysis and/or a manual link ([0120]-[0136]).

As per claim 5, Nakano discloses the system is configured and arranged to provide a root cause analysis based on historical data ([0281], “root cause analysis program”); and wherein the root cause analysis is as at least part of the secondary information ([0289]-[0290], “root cause analysis result screen 2000”).

As per claim 6, Nakano discloses the system is configured and arranged to identify anomalies in one or more secondary assets ([0086] and [0293]) and display the anomalies as at least part of the secondary information ([0289]-[0290], “root cause analysis result screen 2000”).

As per claim 7, Nakano discloses determining secondary information to display in conjunction with the alarm comprises creating separate groups ([0116]-[0120]);
wherein each separate group comprises at least a different portion of the secondary information ([0119], “Those fields 1111 to 1114 may be provided and displayed for each metric. Further, the threshold evaluation result screen 1101 may include a change button 1115. When the change button 1115 is operated, the screen may shift to a screen for changing the threshold of the specified metric.”); and
wherein the system is configured and arranged to allow a user to select each one of the separate groups to display the secondary information associated therewith ([0120], “Further, when the metric name displayed in the field 1121 is selected, the screen may shift to a screen for displaying the performance graph of the selected metric.”).

As per claim 9, Nakano discloses displaying the performance graph of the selected metric ([0120]). However, Nakano in view of Stein fails to explicitly disclose breadcrumbs. Joshi teaches the display comprises a header, breadcrumbs ([0010], “the navigation bar provides navigation “breadcrumbs”), a chart area, a grid area ([0067]), and a time control ([0111]).

As per claim 10, Joshi discloses the breadcrumbs comprise an asset hierarchy; wherein each asset in the asset hierarchy is separated by a special token ([0086]); wherein pressing the special token will show a list of one or more child assets; wherein selecting a child asset will refresh the breadcrumbs to include the child asset's hierarchy ([0086]-[0087] and [0097]); wherein selecting a child asset will update the header, chart area, grid area, and time control with child asset information ([0096]-[0100]).

As per claim 11, Joshi discloses information comprises primary information about a primary asset; and wherein information comprises secondary information about a secondary asset ([0045], “graphic representations of process plant entities, connections between the process plant entities, process parameter values, and alarms”).

As per claim 12, Joshi discloses secondary information comprises at least one secondary asset alarm ([0045], “graphic representations of process plant entities, connections between the process plant entities, process parameter values, and alarms”).

As per claim 13, Joshi discloses the determining information to display comprises the system using an attribute map with one or more links that link the primary asset to the secondary asset ([0045], “graphic representations of process plant entities, connections between the process plant entities, process parameter values, and alarms”) and ([0091]).

As per claim 14, Joshi discloses the one or more links comprise at least one of correlation analysis and/or a manual link ([0045], “graphic representations of process plant entities, connections between the process plant entities, process parameter values, and alarms”) and ([0091]).

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (U.S. PGPUB 20160378583) in view of Joshi et al. (U.S. PGPUB 20180088565) and in further view of Stein et al. (U.S. PGPUB 20130024835).

As per claim 15, Nakano discloses system for improving emergency information delivery comprising:
at least one processor, at least one non-transitory processor readable medium with instructions stored thereon ([0047]-[0048]) configured and arranged to:
read asset data from a database ([0070], “database for saving the performance information”);
compare the asset data to one or more alarm limits; generate an alarm when a primary asset's parameter exceeds the one or more alarm limits ([0116], “the evaluation of a relating threshold may be displayed together with an alert at the timing at which the administrator is notified of the alert when the performance value of a specific performance metric exceeds the threshold.”);
determine asset data information to display in a plurality of sections ([0119]-[0120]) and (Figs. 11A-B);
wherein reading asset data includes reading asset data from not only the alarming asset's tag (Figs 19A-B), but tags associated with the asset ([0132], “In Step S910, the linkage determination processing refers to the service and I/O metric relationship table 234 for the record relating to the received service metric name, and acquires an I/O metric name 602.”);
wherein the system is configured to use an attribute map that includes one or more links between a primary asset and a secondary asset to determine which attributes should be included to display ([0151], “it is determined that the service metric and the infrastructure metric are linked with each other”) and (Figs. 5-6);
wherein the attribute map is used by the system to determine the information to display in conjunction with an alarm ([0089], “The service and infrastructure metric relationship table 233 stores a combination of the metrics having correlation.”) and (Figs. 5-6);
wherein the system is configured to use asset attribute dependencies ([0280], “The rule 1800 indicates that the event (conclusion event) of the THEN part 1812 is the cause of the failure when the event (conditional event) of the IF part 1811 is detected.”) and ([0284] and [0287]) to identify inputs to the process that may be a root cause of the alarm ([0265], “Further, the management software includes an analysis engine for analyzing causal relationships between the plurality of alerts that have occurred in the management target apparatus. When an alert occurs, the analysis engine starts the analysis based on an IF-THEN rule formed of a conditional expression defined in advance and an analysis result. The rule includes a conclusion event that can be a root cause and a conditional event group caused by the conclusion event when the conclusion event occurs.”);
Nakano discloses thresholds may be given a priority ([0152]). However, Nakano fails to explicitly disclose determine an importance ranking for each of the plurality of sections.
Joshi of analogous art teaches determine an importance ranking for each of the plurality of sections ([0058], “the server 150 may rank and/or assign priority levels to each of the process parameters, alarms, etc., on the screen display 260”);
generate a display comprising a visual representation of the alarm and the plurality of sections ([0057]-[0058]); and
determine which section to keep on the display and which section to hide upon a resizing of the display ([0058], “the process parameters, alarms, etc., which are ranked above a threshold ranking and/or priority level (e.g., three) may not be scaled down, whereas the rest of the process parameters, alarms, etc., on the screen display 260 may be scaled down.”) and ([0069] and [0071]);
wherein the system is configured to prioritize alarms for display in the order that they need to be addressed ([0058], “Also in some embodiments, the process parameters, alarms, etc., may be prioritized. For example, the server 150 may rank and/or assign priority levels to each of the process parameters, alarms, etc., on the screen display 260 according to importance to an operator, risk of a dangerous condition, or any other suitable metric.”).
All of the claimed elements were known in Nakano and Joshi and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art before the time of effective filing language to combine their methods. One would be motivated to make this combination for the purpose of providing an improved system performance evaluation display (Joshi, [0011]).
Nakano in view of Joshi fails to explicitly disclose a specific user receives a tailored alarm display.
Stein of analogous art teaches:
wherein the system is configured to identify a specific user within an organization ([0086], “the identities of personnel to whom the alert is to be sent would be determined by executing a query to business data service 442 (because roles and responsibilities of individuals associated with tenants are provided as attributes of the respective business objects).”);
wherein the specific user ([0083], “if a user is a loan officer considering a complex loan application, the user might have need, during the course of managing the case (the complex loan application), to conduct a review of certain specific regulations pertaining to the type of loan requested. The required content would be served up by content management server 444, and the user would not have to manually check to make sure she had the most current information. Desktop renderer 445 uses presentation models 412 to populate user interface 441 with user interface elements as designed in presentation builder 402. Similarly, report/dashboard server 446 uses report model 414 and dashboard model 415 to populate and render reports and dashboards via user interface 441.”) receives a tailored alarm display ([0086], “Alert service 448 has the role of providing alerts to users (via user interface 441, or via notification via email, short message service, instant messaging, or any other means known in the art) when configurable alert conditions are met.”) based on their role in the organization ([0086], “actual parameters used to send the requested alert are determined by alert service 447. For example, the identities of personnel to whom the alert is to be sent would be determined by executing a query to business data service 442 (because roles and responsibilities of individuals associated with tenants are provided as attributes of the respective business objects). In some cases, alerts are sent to staff of DCM platform 400 rather than personnel of any specific tenant; in such cases, configuration information required may be obtained either from business data server 442 or from runtime configuration server 430.”).
All of the claimed elements were known in Nakano and Stein and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art before the time of effective filing language to combine their methods. One would be motivated to make this combination for the purpose of providing a more efficient user experience (Stein, [0056]).

As per claim 16, Joshi discloses the determining the importance ranking for each of the plurality of sections is based at least in part on analysis performed by the system; and wherein the importance ranking and the analysis can differ for different asset alarms ([0058], “the process parameters, alarms, etc., which are ranked above a threshold ranking and/or priority level (e.g., three) may not be scaled down, whereas the rest of the process parameters, alarms, etc., on the screen display 260 may be scaled down.”).

As per claim 17, Joshi discloses the determining which section to keep on the display and which section to hide upon a resizing of the display is based at least in part on an analysis performed by the system; and wherein the determining which section to keep on the display and which section to hide upon a resizing of the display can differ for different asset alarms ([0058], “the process parameters, alarms, etc., which are ranked above a threshold ranking and/or priority level (e.g., three) may not be scaled down, whereas the rest of the process parameters, alarms, etc., on the screen display 260 may be scaled down.”) and ([0069]-[0071]).

As per claim 18, Joshi discloses the determining which section to keep on the display and which section to hide upon a resizing of the display comprising the system displaying at least one of a new graph and/or chart ([0044]) representing at least a portion of the asset data information in the kept section ([0058], “the process parameters, alarms, etc., which are ranked above a threshold ranking and/or priority level (e.g., three) may not be scaled down, whereas the rest of the process parameters, alarms, etc., on the screen display 260 may be scaled down.”) and ([0059]-[0071]).

As per claim 19, Joshi discloses the determining which section to keep on the display and which section to hide upon a resizing of the display comprising the system displaying at least one of a new graph and/or chart ([0044]) representing at least a portion of the asset data information in the hidden section ([0058], “the process parameters, alarms, etc., which are ranked above a threshold ranking and/or priority level (e.g., three) may not be scaled down, whereas the rest of the process parameters, alarms, etc., on the screen display 260 may be scaled down.”) and ([0059]-[0071]).

As per claim 20, Joshi discloses the determining which section to keep on the display and which section to hide upon a resizing of the display is based on one or more links between one or more attributes of the primary asset and one or more attributes of a secondary asset ([0058]-[0071]); and
wherein one or more links comprise at least one of correlation analysis and/or a manual link ([0045], “graphic representations of process plant entities, connections between the process plant entities, process parameter values, and alarms”) and ([0091]).
Response to Arguments
Applicant's arguments filed on October 25, 2022 have been fully considered but they are not persuasive. 
As per claims 1, 8, and 15, applicant argues that Nakano in view of Stein fails to teach the claimed limitations of “wherein reading asset data includes reading asset data from not only the alarming asset's tag, but tags associated with the asset”, “wherein the system is configured to use an attribute map that includes one or more links between a primary asset and a secondary asset to determine which attributes should be included to display”, and “wherein the system is configured to use asset attribute dependencies to identify inputs to the process that may be a root cause of the alarm”. 
Applicant’s argue that Nakano does not teach tags associated with an asset. The Examiner respectfully disagrees and would like to point out to applicant’s own specifications which discloses a tag as an asset's measurement parameters (see paragraph [0011], “In some embodiments, attributes of an asset can include an asset's measurement parameters (i.e., tags) such as time, temperature, pressure, power, amps, voltage, flowrate, and/or any measurement that can be delivered visually or through an electrical signal.”). 
The Examiner would like to point out to paragraph [0132], wherein Nakano discloses: [0132], “In Step S910, the linkage determination processing refers to the service and I/O metric relationship table 234 for the record relating to the received service metric name, and acquires an I/O metric name 602.” Linkage determination and metric relationship tables are interpreted as alarming asset's tag and tags associated with the asset.
Note paragraphs [0089] and  [0151] and Figures 5-6, wherein Nakano discloses:
[0089], “The service and infrastructure metric relationship table 233 stores a combination of the metrics having correlation.”
[0151], “it is determined that the service metric and the infrastructure metric are linked with each other”.
Further note paragraph [0280], [0284], and [0287], wherein Nakano discloses asset attribute dependencies:
[0280], “The rule 1800 indicates that the event (conclusion event) of the THEN part 1812 is the cause of the failure when the event (conditional event) of the IF part 1811 is detected.”
Nakano further discloses analyzing causal relationships between the plurality of alerts to determine a root cause ([0265], “Further, the management software includes an analysis engine for analyzing causal relationships between the plurality of alerts that have occurred in the management target apparatus. When an alert occurs, the analysis engine starts the analysis based on an IF-THEN rule formed of a conditional expression defined in advance and an analysis result. The rule includes a conclusion event that can be a root cause and a conditional event group caused by the conclusion event when the conclusion event occurs.”).
In light of the applicant’s specification where tags are an asset's measurement parameters, linkage determination, metric relationship tables, and analyzing causal relationships between the plurality of alerts to determine a root cause as disclosed by Nakano read on the above limitations as recited in claims 1, 8, and 15.
Applicant further argues that prior art fails to teach the claimed limitation of “wherein the system is configured to prioritize alarms for display in the order that they need to be addressed”.
Examiner respectfully disagrees and would like to point out to Joshi’s paragraphs 
([0058], “Also in some embodiments, the process parameters, alarms, etc., may be prioritized. For example, the server 150 may rank and/or assign priority levels to each of the process parameters, alarms, etc., on the screen display 260 according to importance to an operator, risk of a dangerous condition, or any other suitable metric.”).
Assigning priority levels to alarms on a display according to risk of a dangerous condition as disclosed by Joshi read on the above limitation as recited in claims 1, 8, and 15.
Related Prior Art

	The following prior art is considered to be pertinent to applicant’s invention, but not relied upon for claim analysis conducted above:
Aghasaryan et al. (EP 3001317 A1) discloses a method for managing alarms for a data processing system, comprising: generating an alarm in case of detection of alarm conditions at an entity of said data processing system; attaching to said alarm dependency attributes representative of dependencies between said entity and other entities of said data processing system; forwarding said alarm to an alarm correlation system; correlating at said alarm correlation system received alarms according to dependency attributes attached to them, so as to transmit root-cause information to an alarm recipient ([0009]-[0010]).
Gates et al. (U.S. PGPUB 20150280968) discloses the root cause identification tool may then generate a failure graph associated with the performance issue based on the plurality of alarms, determine a first set of leaf nodes of the failure graph, determine a first chain of failures based on the first set of leaf nodes, suppress (or hide) alarms that are not associated with the first chain of failures, and output a consolidated alarm associated with the first chain of failures (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113